20-35386-cgm   Doc 8-4   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   D Pg 1 of 5
20-35386-cgm   Doc 8-4   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   D Pg 2 of 5
20-35386-cgm   Doc 8-4   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   D Pg 3 of 5
20-35386-cgm   Doc 8-4   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   D Pg 4 of 5
20-35386-cgm   Doc 8-4   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   D Pg 5 of 5
